WHITE, P. J.
I dissent. We are not here confronted with a situation wherein the superior court sought to dismiss an action properly filed with it because after such filing jurisdiction of the subject matter was by legislative action reposed in the municipal court. The action of the superior court in transferring the instant cause to the municipal court is not therefore, fraught with the dangers of the injustice pointed out in Architectural Tile Co. v. Superior Court, 108 Cal.App. 369, 371 [291 P. 586], and referred to in the majority opinion.
*440It seems to me elementary that if jurisdiction is the “authority to hear and determine a cause” (Lange v. Superior Court, 11 Cal.App. 1, 4 [103 P. 908]) then, after the amendment to section 89 of the Code of Civil Procedure became effective respondent court was bereft of power to render a judgment. As was said by this court in In re Cavitt, 47 Cal.App.2d 698, 701 [118 P.2d 846], “Jurisdiction is fundamental, and as heretofore pointed out, must be continuing in the court throughout the proceeding, because it is jurisdiction alone that gives the court power to hear, determine and pronounce judgment upon the issues before it. ’ ’
Insofar as the case of Berg v. Traeger, 210 Cal. 323 [292 P. 495] (cited in the majority opinion) is concerned, we are not now dealing with a case where final judgment was rendered prior to the aforesaid change in the statute. Such a ease would present a distinct question which is not before us. And, in the Berg v. Traeger case, supra, it is conceded that the general rule is that in the absence of a saving clause, a cause of action or remedy dependent upon the statute “falls with a repeal of the statute, even after the action thereon is pending, in the absence of a saving clause in the repealing statute. ...”
A perusal of the cases in this state discloses two distinct lines of authority—1. That unless the intention of the Legislature is clearly expressed that the statute shall be construed to operate retrospectively, it will be construed to operate prospectively, and 2. That jurisdiction is continuing and must prevail throughout the proceeding.
I would affirm the order and permit the case to be tried in the municipal court, to which tribunal jurisdiction was by legislative enactment transferred without a saving clause.